Hill, P. J.
The town of Kortright appeals from an order in a proceeding conducted under section 205 of the General Municipal Law whereby it was directed to pay $3,000 to the administratrix of Burton J. Young, deceased, who in his lifetime was a volunteer fireman and an active member of the village of Hobart fire department. His death resulted from injuries received while in the *46performance of his duties as a fireman, and while he and his company were at a fire in the town of Kortright, Delaware county, closely adjacent to the village of Hobart,
An order similar to the One now under review was reversed on a' former appeal. The record then contained no information concerning the call to which the Hobart department responded. It was stated in the opinion: “ A call from some responsible source is necessary in order to Create an obligation against the district.” (241 App. Div. 188.)
One of the dwellings on a dairy farm was on fire. Within the same curtilage was another dwelling, a large barn sheltering 150 cows, and other smaller barns and sheds. The fire occurred in November, 1931, and within the buildings the harvest from the farm was stored. The record now discloses that a man twenty-four years of age, son of the owner of the farm and buildings, called the telephone central. Under a general arrangement between the telephone company and the Hobart village authorities, the central operator, upon learning of a fire, pushes a button that sounds the alarm.
Section 205 of the General Municipal Law piovides that $3,000 shall be paid to the representatives of a deceased volunteer fireman who dies from injuries received while iñ the performance of his duties as a fireman. If death shall result from injuries received “ while a fire company is assisting a neighboring city, town, village or fire district, or territory outside any such district, in the subjugation of fire, or while going to or returning therefrom, * * * such Sum shall be a charge against such neighboring city, town, village or fire district, or territory outside any such district, so issuing the call for assistance and in which the fire Occurred.” The statute is silent as to who may send the Call, No official of a city, town or village has authority to incur obligatiohs generally for which the municipality is responsible. There are officials with limited executive authority, but neither a “ fire district ” nor “ territory outside any such district ” mentioned in the statute has an officer or a group of officers possessing any executive authority to obligate the taxpayers of the area. It is argued that a “ call,” if within a city, should come from the mayor or its common council; in a town, from the supervisor or its town board; in a village, from the president' or its board of trustees. Quite obviously it would not be practical for the “ call ” to originate from such a source after a fire started. If the act had provided that liability should arise only after the officials of the town had taken formal action in advance, the scope of the legislation would have been limited, for the same fire company might not be available in all' parts of the town. There might be a conflagration so extensive *47that aid would be required from, distant sources, and the statute would be inoperative unless the town board had anticipated the potential sources of aid under all the various contingencies that might arise. The statute provides for aid being rendered to the portion of a town outside a fire district, and for the liability of the taxpayers of such an area. This negatives the suggestion that the call is to be sent by the officials of the local fire department to the one from which aid is desired. If the call is sent to the fire company by some adult person having an appreciation of the perils involved and the aid needed, it is sufficient. The call by the adult son of the owner was sufficient.
On the question of general constitutionality of the statute and the power of the Legislature to impose this tax, I adopt the statements and citations contained in the opinion of Judge Brown in this case (148 Misc. 431). There was no opinion rendered on the new hearing, which was directed by the Appellate Division (241 App. Div. 188).
The order should be affirmed.
McNamee and Heffernan, JJ., concur; Bliss, J., concurs in the result, with a separate memorandum; Crapser, J., dissents and votes to reverse the order and to dismiss the claim.